DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-20 are pending.
EXAMINER’S AMENDMENT
3.	Applicant’s arguments, see Remark filed 18 January 2022, with respect to claim rejection under 35 U.S.C. 102, have been fully considered and are persuasive.  The 102 rejection has been withdrawn. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 of U.S. Patent No. 9,826,517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 9,826,517 B2.
Application claim 1:
    A signaling processing method, comprising:
    generating, by a network device, a downlink assignment index (DAI) value each downlink subframe in a downlink subframe set that has a physical downlink control channel (PDCCH) to be sent,

   sending, by the network device, the PDCCH carrying the DAI value to a user equipment.

     A signaling processing method comprising:
    generating, by a base station, a downlink assignment index (DAI) value for a first downlink subframe on a first component in which a physical downlink control channel (PDCCH) is to be sent, 
    wherein the DAI value is generated based on a subframe amount Lij that indicates an accumulative number of downlink subframes on all component carriers in which the PDCCH is to be sent, up to the first component carrier and the first downlink subframe, first in ascending order of a component carrier index and then in ascending order of a downlink subframe index; and
    sending, by the base station, the PDCCH to a user equipment, wherein the PDCCH carriers the DAI value.




6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 of U.S. Patent No. 10,602,497 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 10,602,497 B2.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 9,252,927 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 9,252,927 B2.
Allowable Subject Matter
8.	Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting set forth in this Office Action.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412